DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A - Figs 1-8 in the reply filed on 21 January 2022 is acknowledged.
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species per the remarks filed by Applicant identifying claims 1-8 and 13-20 as being either generic or encompassing the subject matter believed to be in species A. 
	Additionally, claims 15 and 17 are withdrawn from further consideration insofar as they are directed to a non-elected species.  Claim 15 recites a temperature indicator understood to be the thermometer strip 536 of glove 510 in Figs. 12-13, and claim 17 recites a powered heat source 530 of glove 510 in Figs. 12-13 as described in paragraphs 58-60 of the present specification.

Claim Objections
Claims 13, 14, and 18 are objected to because of the following informalities:  
Claims 13 and 14 recite “W/mk”.   It is understood the K should be capitalized as it is in paragraph 47 of the present specification in order to represent the correct unit.
Claim 18 recites “coupled to the discrete areas”.  It is understood this should read “coupled to discrete areas”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Hassan, US 2017/0000202].

Regarding claim 1:
Hassan teaches (Figs. 1 and 2):
A glove (“glove 100”; paragraph 26) for use in hair styling applications (Hassan does not expressly refer to hair styling applications; however, the glove is appropriate for at least some hair styling activity), comprising: a glove body with an inner cavity (glove is capable of “receiving the hand of a wearer”; paragraph 43; thus it has an inner cavity) therein generally conforming to a shape of a human hand, the body portion including an outer surface defining a front side with a palm area (insofar as element 116 is “a palm component” (paragraph 24), the front side has a palm area) and an opposing back side of the glove body (the exterior side of the glove that is configured to cover the back of the hand), a first end portion having an opening to the inner cavity (opening is shown near the beaded cuff 118) and an opposing second end portion including a plurality of finger stalls (“index finger 112” and 110”; paragraph 24) extending from the glove body, the body portion being constructed of a first material (“polymeric coating 120”; paragraph 24); and a plurality of elements (“thermally conductive particles 122”; paragraph 24) coupled to discrete areas of the body portion (“Disposed on and/or within the polymeric coating 120”; paragraph 24), wherein the plurality of elements are constructed of a second material, the second material having a property of greater thermal conductivity as compared with the first material (“The… polymeric layer comprise…lattices and inorganic crystalline particles mixed therein, which provide unexpected enhanced thermal conductivity in an otherwise insulating polymeric layer”; paragraph 17).

Regarding claim 2:
Hassan teaches the glove of claim 1, as set forth above.
Hassan further teaches wherein the plurality of elements further comprise one or more elements on the front side of the glove body and one or more elements on the back side of the glove body, wherein the one or more elements on the front side and the one or more elements on the back side are in thermal communication whereby heat transferred to the one or more elements on the back side is diffused to the or more elements on the front side of the glove body insofar as Fig. 1 of Hassan shows conductive particles on both the front and the back of the glove body and Hassan teaches “heat transfer by conduction across the articles, e.g., gloves” (paragraph 20).

Regarding claim 16:
Hassan teaches the glove of claim 1, as set forth above.
Hassan further teaches wherein the plurality of elements are in thermal communication with one another and coupled to the glove body to provide heat transfer to at least the finger stalls and the palm area of the front side insofar as Fig. 1 of Hassan shows conductive particles on the finger stalls and .


Claim 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Hassan, US 2017/0000202].

Regarding claim 18:
Hassan teaches (Figs. 1 and 2):
A glove (“glove 100”; paragraph 26) for use in hair styling applications (Hassan does not expressly refer to hair styling applications; however, the glove is appropriate for at least some hair styling activity), comprising: a glove body with an inner cavity (glove is capable of “receiving the hand of a wearer”; paragraph 43; thus it has an inner cavity) therein generally conforming to a shape of a human hand, the body portion including an outer surface defining a front side with a palm area (insofar as element 116 is “a palm component” (paragraph 24), the front side has a palm area) and an opposing back side of the glove body (the exterior side of the glove that is configured to cover the back of the hand), a first end portion having an opening to the inner cavity (opening is shown near the beaded cuff 118) and an opposing second end portion including a plurality of finger stalls (“index finger 112” and “middle finger 110”; paragraph 24) extending from the glove body, the body portion being constructed of a first material (“polymeric coating 120”; paragraph 24); and a plurality of elements (“thermally conductive particles 122”; paragraph 24) coupled to the discrete areas of the palm area and the plurality of finger stalls (“Disposed on and/or within the polymeric coating 120”; paragraph 24; the conductive particles are present on the palm area and on the finger stalls, as shown in Fig. 1), wherein the plurality of elements include substrates (“thermally conductive particles 122”; paragraph 24) constructed of a 



Regarding claim 19:
Hassan teaches the glove of claim 18, as set forth above, wherein one or more substrates are coupled to the palm area and finger stalls of the front side of the glove body and one or more substrates are coupled to the back side of the glove body (Fig. 1 of Hassan shows conductive particles on the palm area and the finger stalls of the front side and the back of the glove body), wherein the one or more substrates coupled to the palm area and finger stalls of the front side of the glove body and the one or more substrates coupled to the back side of the glove body are in thermal communication whereby heat transferred to the one or more substrates on the back side is diffused to the or more substrates on the front side of the glove body (Hassan teaches “heat transfer by conduction across the articles, e.g., gloves” (paragraph 20)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over [Keller, US 2017/0168577] in view of [Hassan, US 2017/0000202]

Regarding claim 1:
Keller teaches (Fig. 6)
A glove (“glove 600”; paragraph 63) for use in hair styling applications (Keller does not expressly refer to hair styling applications; however, the glove is appropriate for at least some hair styling activity), comprising: a glove body with an inner cavity therein generally conforming to a shape of a human hand (“worn around a user’s hand” (paragraph 63), the body portion including an outer surface defining a 610”; paragraph 63) coupled to discrete areas of the body portion, wherein the plurality of elements are constructed of a second material (i.e. a material of the heat transfer devices), 
Keller does not expressly teach the second material having a property of greater thermal conductivity as compared with the first material.
However, Hassan does teach a glove comprising thermal conductive elements wherein the second material has a property of greater thermal conductivity as compared with the first material (see above rejection of claim 1 by 35 USC 102).  Hassan teaches that the first material comprises a “barrier layer(s) comprise polymeric materials that act as insulators.…which can provide barrier protection” pertinent to “chemicals and/or pathogens, e.g. viruses and bacteria” (paragraph 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the first material of the glove of Keller to comprise the polymeric materials that act as insulators taught by Hassan in order to afford chemical and/or pathogen barriers to the glove, as taught by Hassan (paragraph 5).  In adopting the modification taught by Hassan, one would arrive at a glove comprising thermal conductive elements wherein the second material has a property of greater thermal conductivity as compared with the first material insofar as the second material of Keller is thermally conductive: “The wearable heat transfer device 610 is a heat transfer device 100 or 200, further described above in conjunction with FIGS. 1A-4B” (paragraph 63); and in reference to heat transfer device 100: “Specifically, in FIG. 1A, the programmable foam 120 is positioned between the heat source/sink 140 and the substrate 110 and contacts the heat source/sink 140 and the substrate 110. In 

Regarding claim 5:
Keller in view of Hassan teach the glove of claim 1, wherein the plurality of elements comprise one or more planar substrates insofar as the heat transfer devices 610 are described as “a heat transfer device 100 or 200, further described above in conjunction with FIGS. 1A-4B” (paragraph 63), and such devices are planar as drawn in Figs. 1A-4B, as well as on the glove in Fig. 6.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over [Hassan, US 2017/0000202] in view of [Hassan, US 2014/0173805].
Hassan teaches the glove of claim 1, as set forth above.
Hassan does not expressly teach wherein the first material has a property of being water absorbent.
However, Hassan as embodied in Figs. 3 and 4 comprises a liner comprising a first material “knitted fabric liner or flock lining or dip-able flock composite layer to provide a skin contacting layer that is comfortable to a user. The skin-contacting, i.e., donning, elastomeric flocked layer or dip-able flocking layer can also comprise thermally conductive particles to enhance the cooling and comfort through an effective transportation of heat generated from the human body or conduction across the glove to an exterior surface of the glove” (paragraph 19).
Thus Hassan at least teaches a liner comprising a first material.
	[Hassan, US 2014/0173805] (hereinafter Hassan ‘805) teaches a liner for a glove comprising a first material that has a property of being water absorbent: “it is desirable to have a latex glove article with a skin contacting surface that has a fibrous lining or coating, which is not completely flattened against the latex surface and is firmly attached to the latex surface thereby cooling the user's hand 
	Hassan ‘805 further teaches the glove with the liner affords “household or industrial applications providing increased comfort level with respect to sweat management within a glove” (paragraph 11).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the thermally conductive glove of Hassan with the liner comprising a first material that has a property of being water absorbent of Hassan ‘805 in order to provide increased comfort level with respect to sweat management within a glove, as taught by Hassan.  I adopting the modification taught by Hassan ‘805, one would still have a greater thermal conductivity of the second material as compared with the first material because the appropriate materials for the absorbent material taught by Hassan ‘805 are typical of materials which are known in the art to be of a lower thermal conductivity than the thermally conductive particles of Hassan.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over [Hassan, US 2017/0000202] in view of [Ragan US 2014/0259255]:
Hassan teaches the glove of claim 1, as set forth above.
Hassan does not expressly teach wherein the first material has a property of being heat resistant.
However, Ragan teaches a glove comprising an “outermost shell or layer of the glove…fabricated from a…likely heat-resistant material that shields the hand from heat and permits any gripping or grasping that might be required by the wearer” (paragraph 2).
.



Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over [Keller, US 2017/0168577] in view of [Hassan, US 2017/0000202] and [Santos, US 9,301,557]

Regarding claim 6:
Keller in view of Hassan teach the glove of claim 5, as set forth above.
Keller does not expressly teach wherein the one or more planar substrates comprise groups of discs coupled to the glove body on the front side finger stalls and palm area.
However, Santos teaches thermal conduction substrates that comprise groups of discs: “The conduction layer may be flexible…This layer is intended to be closest to a garment wearer's body and may act as a conduit for heat to or from the body…The conduction layer may, for instance, have regions made of a rigid, high thermal conductance material, such as, but not limited to, a metal. These rigid regions, that may be disc shaped, may be connected by a flexible material” (col. 2 lines 59-66).  Santos further teaches the pertinence of the conduction layer to gloves: “may be used to construct other garments and apparel Such as, but not limited to…gloves” (col. 9 lines 24-28).
The conduction layer taught by Santos, as embodied in Figs 5 of Santos, is part of a multilayered “heat pipe material” comprising the conduction layer as well as a working fluid connected to a heat 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have substituted the thermal conduction substrates of Keller with the thermal conduction substrates comprising groups of discs of Santos (i.e. to adopt the “heat pipe material” of Santos in substitution of the heat transfer devices 610 of Keller) in order to assist the hand of the wearer in maintaining an optimal temperature, as taught by Santos (col. 7 lines 44-52).
In adopting this substitution taught by Santos, one would arrive at the one or more planar substrates comprise groups of discs coupled to the glove body on the front side finger stalls and palm area insofar as one would exchange each of the one or more planar substrates of Keller for the planar substrates comprising discs of Santos.  And the two substrates of Keller on the leftmost glove pictured in Fig. 6 of Keller are on the front side finger stalls and palm area (i.e. one substrate on the thumb stall and one substrate on the palm area). 

Regarding claim 7:
Keller in view of Hassan and Santos teach the glove of claim 6, as set forth above, wherein wherein the groups of discs comprise at least two discs in contact with one another because the groups of discs taught by Santos, and therefore incorporated into the substitutional modification presented above in addressing claim 6, are in indirect contact with one another via “flexible material 185” (col. 6 lines 26-29); see also Figs. 3 and 4 of Santos. 

Regarding claim 8:

Keller does not expressly teach wherein the groups of discs comprise discs of varying diameter.
However, although the discs of Santos appear to be of uniform diameter as drawn in Figs. 3-4 of Santos, in further view of Santos: Santos teaches “the conductive parts 180, may be…a flat, circular shape, with 2-4 cm of diameter and 1-4 mm thick…One of ordinary skill in the art will, however, appreciate that different forms, shapes, dimensions and materials may also be used.” (col. 6; lines 30-37).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the groups of discs of the modified glove to comprise discs of varying diameter insofar as one of ordinary skill in the art would recognize that different forms, shapes, dimensions and materials may also be used, as taught by Santos (col. 6 lines 30-37).  One of ordinary skill in the art would expect the glove to function equally as well with discs of the apparent same diameter embodied in Figs. 3-4 of Santos as well as with varying diameter, as suggested by Santos (col. 6 lines 30-37).  Moreover, in the present Applicant does not provide any criticality for varying the diameters. It is noted that in paragraph 0017 of the present specification, the same or varying diameters are recited as functional equivalents. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over [Hassan, US 2017/0000202] in view of [Feng, US 2020/0093204]
Hassan teaches the glove of claim 1, as set forth above.
Hassan does not expressly teach wherein the first material has a thermal conductivity less than 1 W/mk at room temperature.  However, Hassan does teach the first material is lattice “of an otherwise insulating polymeric layer”.  Thus Hassan at least suggests a low thermal conductivity for the first material.
.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over [Hassan, US 2017/0000202] in view of [Klett, US 2009/0049871A1].
Hassan teaches the glove of claim 1, as set forth above.
Hassan does not expressly teach wherein the second material has a thermal conductivity of greater than 15 W/mk at room temperature.
However, Klett teaches “A thermal management garment is provided, the garment incorporating a flexible thermally conductive structure” (Abstract) comprising thermally conductive elements “thermally conductive yarns 20” (paragraph 16) wherein the thermally conductive elements exceed 15 W/mK: “The thermal conductivity of the yarn should be at least approximately 150 W/mK, and it is desirable that the thermal conductivity of the yarn be greater than about 500 W/mK” (paragraph 16).  Klett further teaches (paragraph 2) “this invention relates to flexible materials and garments adaptable for heating or cooling objects or persons by thermal conduction”
.  

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over [Keller, US 2017/0168577] in view of [Hassan, US 2017/0000202] and [Santos, US 9,301,557]

Regarding claim 18:
Keller teaches (Fig. 6)
A glove (“glove 600”; paragraph 63) for use in hair styling applications (Keller does not expressly refer to hair styling applications; however, the glove is appropriate for at least some hair styling activity), comprising: a glove body with an inner cavity therein generally conforming to a shape of a human hand (“worn around a user’s hand” (paragraph 63), the body portion including an outer surface defining a front side with a palm area and an opposing back side of the glove body, a first end portion having an opening to the inner cavity and an opposing second end portion including a plurality of finger stalls extending from the glove body, the body portion being constructed of a first material; and a plurality of elements (“heat transfer devices 610”; paragraph 63) coupled to the discrete areas of the palm area and the plurality of finger stalls (one substrate on the thumb stall and one substrate on the palm area as drawn in Fig. 6), wherein the plurality of elements include substrates constructed of a second material.


However, Hassan does teach a glove comprising thermal conductive elements wherein the second material has a property of greater thermal conductivity as compared with the first material (see above rejection of claim 1 by 35 USC 102).  Hassan teaches that the first material comprises a “barrier layer(s) comprise polymeric materials that act as insulators.…which can provide barrier protection” pertinent to “chemicals and/or pathogens, e.g. viruses and bacteria” (paragraph 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the first material of the glove of Keller to comprise the polymeric materials that act as insulators taught by Hassan in order to afford chemical and/or pathogen barriers to the glove, as taught by Hassan (paragraph 5).  In adopting the modification taught by Hassan, one would arrive at a glove comprising thermal conductive elements wherein the second material has a property of greater thermal conductivity as compared with the first material insofar as the second material of Keller is thermally conductive: “The wearable heat transfer device 610 is a heat transfer device 100 or 200, further described above in conjunction with FIGS. 1A-4B” (paragraph 63); and in reference to heat transfer device 100: “Specifically, in FIG. 1A, the programmable foam 120 is positioned between the heat source/sink 140 and the substrate 110 and contacts the heat source/sink 140 and the substrate 110. In various embodiments, the programmable foam 120 comprises a flexible dielectric material having a thermal conductivity” (paragraph 25). 
Regarding the limitation the substrates being in thermal communication with one another:
Santos teaches a thermal conduction layer throughout a garment wherein thermally conductive elements are in thermal communication with one another throughout the garment and that comprises 
The conduction layer taught by Santos, as embodied in Figs 5 of Santos, is part of a multilayered “heat pipe material” comprising the conduction layer as well as a working fluid connected to a heat source or sink in a garment (col. 7 lines 31-44).  Santos further teaches the heat pipe material can be used “to transfer the heat to either heat or cool the body as circumstances require…so as to assist the body in maintaining an optimal temperature” (col. 7 lines 44-52).
The conduction layer is in thermal communication throughout the garment insofar as “The heat pipe garment 280 may also have a thermal source or sink 205 that may be in an insulated pouch 230 that may be attached to the heat pipe garment 280 via a suitable thermal source contact” (col. 7 lines 39-42) (refer particularly to Fig. 6).  See also col. 8 lines 31-56 describing the thermal communication throughout the garment.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have substituted the thermal conduction substrates of Keller with the thermal conduction substrates comprising groups of discs of Santos (i.e. to adopt the “heat pipe material” of Santos in substitution of the heat transfer devices 610 of Keller) and to adopt the thermal communication scheme throughout the article of Santos in order to assist the hand of the wearer in maintaining an optimal temperature, as taught by Santos (col. 7 lines 44-52).


Regarding claim 19:
Keller in view of Hassan and Santos teach the glove of claim 18, as set forth above.
Keller does not expressly teach wherein one or more substrates are coupled to the palm area and finger stalls of the front side of the glove body and one or more substrates are coupled to the back side of the glove body, wherein the one or more substrates coupled to the palm area and finger stalls of the front side of the glove body and the one or more substrates coupled to the back side of the glove body are in thermal communication whereby heat transferred to the one or more substrates on the back side is diffused to the or more substrates on the front side of the glove body.
However, in further view of Keller: Keller shows in Fig. 6 what appear to be substrates on the front of one glove and on the back of another glove.  Thus Keller suggests coupling substrates to a plurality of regions of a glove, if even on separate gloves. Moreover, Keller further teaches “positioned within a glove so the wearable heat transfer device 610 is contacting or is proximate to sensitive areas of the user's skin. Examples of sensitive area of the user's skin include as fingers, palms, wrist joints, or other areas of the skin typically exposed to the environment.” (paragraph 63).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the glove of Keller in view of Hassan and Santos to have one or more substrates are coupled to the palm area and finger stalls of the front side of the glove body and one or more substrates are coupled to the back side of the glove body, wherein the one or more substrates coupled to the palm area and finger stalls of the 

Regarding claim 20:
Keller in view of Hassan and Santos teach the glove of claim 18, as set forth above.
Keller does not expressly teach wherein the substrates comprise discs of varying diameter.
However, the modification taught by Santos does comprise substrates comprising discs; see above treatment of claim 18.  Although the discs of Santos appear to be of uniform diameter as drawn in Figs. 3-4 of Santos, in further view of Santos: Santos teaches “the conductive parts 180, may be…a flat, circular shape, with 2-4 cm of diameter and 1-4 mm thick…One of ordinary skill in the art will, however, appreciate that different forms, shapes, dimensions and materials may also be used.” (col. 6; lines 30-37).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the groups of discs of the modified glove to comprise discs of varying diameter insofar as one of ordinary skill in the art would recognize that different forms, shapes, dimensions and materials may also be used, as taught by Santos (col. 6 lines 30-37).  One of ordinary skill in the art would expect the glove to function equally as well with discs of the apparent same diameter embodied in Figs. 3-4 of Santos as well as with varying . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
[Orellana-Gittens, WO 2018127870] teaches a portable glove for hair styling comprising conductive elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/G.A.N./               Examiner, Art Unit 3732                                                                                                                                                                                         
/SALLY HADEN/               Primary Examiner, Art Unit 3732